El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El apelante Vidal Marini fué convicto del delito de aco-metimiento con circunstancias agravantes y la única cuestión que alega para pedirnos la revocación de la sentencia dic-tada contra él y su absolución es que la corte inferior co-metió error al dictar la sentencia apelada porque la prueba presentada en el juicio es insuficiente para sostenerla.
El hecho que se imputa al apelante en la acusación es el de que en la noche del 7 al 8 de septiembre de 1918 y en' la carretera de Hormigueros a Mayagüez, sitio del puente “Cobijado” ilegal, voluntaria, maliciosamente y con inten-ción criminal de. causar grave daño personal acometió con un revólver, que es un arma mortífera, a William Fajardo Dávila al que hizo varios disparos con dicha arma.
De la prueba resulta que esa noche se celebraba en Hor-migueros un baile a beneficio de la Cruz Boj a en el que por dos veces pretendió entrar Vidal Marini con dos personas *536más que con él iban y no habiéndoles permitido la entrada ,"William Fajardo, encargado del baile, trató de entrar de to-dos modos con sus acompañantes, impidiéndolo Fajardo y la policía. Cuando a las dos de la mañana de ese día Fa-jardo iba por la carretera en un automóvil con otras per-sonas y unos niños encontraron otro automóvil detenido cerca del puente “Cobijado” con las luces apagadas en el que es-taban Yidal Marini en mangas de camisa y los que antes le acompañaban y habiendo Marini preguntado si iba William Fajardo, mandó detener el automóvil y le dijo que bajara porque tenían que ventilar un asunto. Ante esta petición el automóvil en que viajaba Fajardo emprendió en seguida su marcha y entonces sonaron varios disparos de revólver cuyas balas atravesaron la parte trasera de la caja de dicho automóvil y su capota.
Hay contradicción entre los testigos de El Pueblo y los del acusado respecto al grupo de donde partieron los disparos pero fué resuelta por la corte inferior en el sentido de que salieron del grupo que estaba detenido en la carretera puesto que condenó al acusado que formaba parte de él y la única cuestión a decidir ahora es si estuvo bien condenado Yidal Marini por el acometimiento hecho a William Fajardo ya que ningún testigo declaró que él hiciera los disparos ni que le vieran armas de fuego en aquel momento.
Creemos que dadas las circunstancias concurrentes en este caso no hubo error en la corte inferior al estimar probado que fué Yidal Marini el responsable criminalmente del acometi-miento perseguido teniendo en cuenta que él fué el que tuvo el altercado con William Fajardo al negarle éste la entrada en el baile, que lo -más razonable es que estaba en la carretera en espera de Fajardo ya que al llegar a este sitio el auto-móvil en que éste viajaba preguntó si iba en él, mandó parar el vehículo y pretendió que Fajardo bajara para ventilar con él un asunto, sin que sus acompañantes intervinieran en este momento y porque también es lo más lógico qne al ver que el *537automóvil de Fajardo partía de nuevo sin que bajara Fajardo fnera él quien hizo los disparos dada su actitud de riña.
Como los disparos partieron del grupo en que estaba Ma-rini, demostrado también, porque el automóvil en que viajaba Fajardo fué atravesado por algunas balas y que una de estas pasó por encima de la cabeza de uno de los que en él estaba, dadas las circunstancias concurrentes en este caso el dilema es que fué Marini quien bizo los disparos o que estaba en con-fabulación con sus compañeros para atacar en esa forma a Fajardo en cualquiera de cuyos casos es responsable del aco-metimiento perseguido, siéndolo en el último de acuerdo con la doctrina del caso de El Pueblo v. BiancM, 18 D. P. R. 576.
La sentencia apelada debe-ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados "Wolf, del Toro y Hutcbison.